 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 747 
In the House of Representatives, U. S.,

March 3, 2010
 
RESOLUTION 
Congratulating the United States Military Academy at West Point on being named by Forbes magazine as America’s Best College for 2009. 
 
 
Whereas Forbes magazine has named the United States Military Academy at West Point as America’s Best College for 2009; 
Whereas U.S. News & World Report has named West Point as the Best Public Liberal Arts College in the United States; 
Whereas U.S. News & World Report has consistently rated West Point’s undergraduate engineering program as among the best in the United States; 
Whereas the United States has had a military presence at West Point since the Revolutionary War because of its strategic position overlooking the Hudson River; 
Whereas General George Washington selected Thaddeus Kosciuszko to design West Point’s fortifications in 1778; 
Whereas West Point is the oldest continuously occupied military post in America; 
Whereas President Thomas Jefferson established the United States Military Academy at West Point in 1802; 
Whereas West Point has educated many of the United States Army’s commissioned officers; 
Whereas West Point instructs 4,400 cadets per year in academics, military tactics, physical fitness, and leadership—all free of tuition; 
Whereas 1,000 cadets graduate each year and are commissioned second lieutenants in the United States Army; 
Whereas 2 Presidents of the United States, 74 Congressional Medal of Honor recipients, 88 Rhodes Scholars, 33 Marshall Scholars, and 28 Truman Scholars have graduated from West Point; 
Whereas, in addition to academics and military training, West Point offers extracurricular activities that include 115 athletic and non-sport clubs and the Eisenhower Hall Theatre; and 
Whereas West Point offers a well-rounded, highly regarded education to the next generation of the Nation’s leaders: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the United States Military Academy at West Point on being named by Forbes magazine as America’s Best College for 2009; 
(2)supports West Point’s mission to educate, train, and inspire the Corps of Cadets so that each graduate is a commissioned leader of character committed to the values of Duty, Honor, Country and prepared for a career of professional excellence and service to the Nation as an officer in the United States Army; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution for appropriate display to the Superintendent of West Point. 
 
Lorraine C. Miller,Clerk.
